COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 THE STATE OF TEXAS,                             §
                                                                  No. 08-12-00323-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                        County Criminal Court at Law Number
 ANDREW HOWARD LEE,                              §                      Two

                   Appellee.                     §              of El Paso County, Texas

                                                  §               (TC# 20110C05067)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order dismissing the case for want of jurisdiction. We therefore reverse the trial

court’s order dismissing the case for want of jurisdiction and remand the case to the trial court, in

accordance with the opinion of the Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF JUNE, 2014.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.